Mr. President, on behalf of my country and on my own behalf I am extremely pleased to express the sincere congratulations of my delegation to Mr. Amerasinghe on his election to the presidency of the thirty-first session of the General Assembly. The outstanding work which he has done as President of the Third United Nations Conference on the Law of the Sea assures us of wise, effective and expert leadership which will undoubtedly contribute to the success of our deliberations.
277.	May I also pay a tribute to the Prime Minister of Luxembourg, Mr. Gaston Thorn, for his remarkable work as the head of the thirtieth session of the General Assembly.
278.	On behalf of my Government and on my own behalf I should like specially to greet our Secretary-General, Mr. Kurt Waldheim, who has served our Organization loyally and selflessly, with an honesty and dignity that have earned for him the gratitude of the entire world. His excellent understanding of the aspirations of mankind and his constant struggle for a lasting peace in the world, for the advancement of the peopled and for the strengthening of international security have established him as the most valuable official of the United Nations whose presence creates trust and confidence. We wish Mr. Waidheim all success for his future at the service of the international community.
279.	I should like, on behalf of the President of my country, His Excellency General Anastasio Somoza Debayle, to thank the Latin American group of States for having supported our candidacy for one of the vice- presidencies of the General Assembly. I should also like to thank all Member States who voted for us. As in the past, we shall give our full co-operation to the President of the General Assembly in discharging the duties and responsibilities entrusted to him.
280.	This year we are welcoming the delegation of the Republic of Seychelles, the newest Member of the Organization and we hope that we will in future give full effect to the principle of universality. We must keep that principle in mind and not let ourselves be influenced by a country's form of government or the way in which it may conduct affairs falling essentially within its own jurisdiction.
281.	In the statement which I made last year before the General Assembly,  I expressed the belief that we should not feel proud of the behaviour of the international society in the year which we were then considering. New developments, especially in the last few months-although they do not improve the general picture-make it possible for us to be cautiously optimistic when we look at the long-term situation.
282.	Clearly there has been a relaxation of tensions among the great Powers, a greater recognition of their interdependence and in general the creation of more favourable conditions for the maintenance of a situation of peace between them.
283.	Unfortunately, as regards the developing countries, I must once again and with great emphasis say that the conditions for peace are becoming increasingly more precarious every day.
284.	In Lebanon there has been re-emergence of internal problems, which we truly regret. It is painful to see a nation dismembering itself and heading for a very serious situation of conflict whose consequences are difficult to foresee. Lebanon's fate introduces new factors in the general Middle East situation to which we cannot be indifferent. We urge all Powers from outside that area to act as cautiously as possible in order to prevent any deterioration of the situation.
285.	We do not share the simplistic views of those who feel that the worsening of the general situation in that part of the world is due only to the existence and acts of the State of Israel. We firmly believe that there exist in the Middle East factors totally unrelated to the Jewish- Palestinian problem and that it is rather the interference of elements which are extraneous to the problems of those peoples, their special characteristics, their way of acting and their beliefs that have actually brought about the present' situation. Various countries have suffered the consequences of this process of systematic agitation. For some their progress towards a higher level of economic and social development has been set back; realizing their mistake, such countries are taking the necessary action to make up for lost time and, abandoning the use of force, are seeking through negotiations to normalize their international relations. Others have had to go through cruel, internal struggles in order to restore their administrative and political unity, threatened by unnecessarily large penetration systematically stirred up by outside interests, forgetting that peace is the most certain and best way of achieving national integrity and progress for their peoples.
286.	In our opinion solutions for that region cannot be found a priori We are all in favour of peace, but it is the parties that are directly involved that can find solutions, because it is the only way in which these solutions will truly be accepted by all sides and will have the lasting quality derived from agreement and accommodation among the parties. What we must do is to stimulate and promote negotiations, open and unbiased negotiations inspired only by the desire to achieve a peace in which there will be no victors and no vanquished.
287.	Last year I expressed our joy at the acceleration of the process of decolonization. We have witnessed the marvelous emergence of new nations in Africa through the accelerating process of liberation which a century and a half ago caused upheavals in the American continent. One by one the peoples of Africa, formerly languishing in a desperate colonial situation, have arisen to demand the inherent right of all peoples to self-determination and freedom and have emerged as independent States which today confirm the universal vocation of our Organization.
288.	However, the methods used to achieve freedom and to go from freedom to international co-operation and interdependence* differ greatly. In some States freedom was the offspring of bloody struggles in which arms asserted what the law denied. In those circumstances, the wounds will be slow to heal and the return to a reasonable mean from the extremist positions which inspired the struggle has to be slow and painful.
289.	In those countries where freedom was achieved through the upheavals of revolution, it is there that we have seen most clearly the dangers of all forms of foreign intervention. The presence of those external factors prevents the new directions taken by the people who have been victims of the intervention from being determined by the will of its citizens and, through subterfuges or overt violations of the right to self-determination, the forces of intervention impose on new States from abroad a particular foreign ideological policy which does not always reflect the interests, concerns and true needs of the people they say they have helped to liberate.
290.	My Government maintains the hope that the serious problem which has been confronted by all African nations in solidarity today can be resolved by means of negotiation, and that the international community will take all necessary measures in order to lay the foundations for a movement towards more just forms of political organization and towards higher levels of economic development.
291.	In referring to the problems of Africa we do not intend to engage in pious expressions, of egalitarianism. We have never advocated a policy not in keeping with our own conduct. We do not claim to be, but rather we are and we act as, opponents of racism. Our Government has not only promulgated laws for the elimination of all traces of racism but has also granted, as an inherent human right, equality of opportunity for all sectors of the Nicaraguan population, whose various ethnic groups can hope to participate effectively and successfully in our foreign relations and in the economic and social development of our entire human potential.
292.	We wish to leave no doubt of the fact that we disapprove of violence and that we believe that national and international dialogue have no substitutes as means to promote the rational advance of human institutions, and that all the peoples of the world without exception have the same right to exist with their own characteristics and identities.
293.	For this reason we regret the fact that in matters of disarmament so little has been achieved so far. The arms race, which was formerly carried on only by the great Powers, is being continued more intensively by medium- sized and small countries, which divert to the manufacture or acquisition of armaments considerable human and economic resources which could be used to accelerate the economic and social development so urgently needed by our peoples. Furthermore, this new phase of the arms race continues to increase international tension and is a danger to international peace and security.
294.	Our laws embody the rejection by the people and the Government of Nicaragua of war and the use of force as an instrument of international policy, and, consistent with our Christian and democratic traditions, the only forces which we maintain in our country are those which are indispensable for the guarantee of good public order and the normal development of our institutions.
295.	In international and national affairs our Government has recourse to the peaceful settlement of disputes, to negotiation and open dialogue without preconceptions as the normal tools of governmental action.
296.	Our military budget is extremely small and much of what is allocated to the armed forces is actually used to help our local communities to improve their development- infrastructures or to achieve higher educational and technical levels for members of the armed forces in civilian occupations and for the civilian population.
297. What I have said applies in particular to the proliferation of nuclear weapons, which increases every day. In Latin America we took the first step in the banning of these weapons, although one of the great nuclear Powers has not as yet signed and ratified the Optional Protocol II of the Tlatelolco Treaty, which would oblige it to respect our denuclearization. In view of recent events in that field we believe that the efforts of the International Atomic Energy Agency should be most firmly supported in order to ensure that atomic energy is used exclusively for peaceful purposes.
298.	In the last four years the United Nations has placed greater emphasis on the search for the solution to international terrorism. This criminal form of political action has been a constant universal evil with sporadic but proliferating manifestations.
299.	Following an intensification of terrorism after the First World War attempts were made at establishing international limits applicable to the perpetrators of such crimes. At the International Conference for the Unification of Criminal Law in the 1920s and 1930s, attention was again paid to terrorism, leading to the revision of certain extradition treaties which defined as terrorist crimes those acts that could not be covered by the humanitarian principle of asylum.
300.	In the first two decades of its life the United Nations attached relatively little importance to this problem. The work of the International Law Commission, particularly when it tried to define in its rules breaches of the peace and of the security of human beings in general for the war-crimes tribunal and judges, constituted the most serious attempt to codify applicable international law.
301.	The culmination of the work of the Special Committee on the Question of Defining Aggression; the Declaration of the Principles of International Law Regarding Friendly Relations and Co-operation among States in accordance with the Charter of the United Nations [resolution 2625 (XXV)]; the adoption by the Organization of American States in 1971 of a convention for the prevention and punishment of acts of international terrorism;  the work of the International Civil Aviation Organization, with its Tokyo Conventions of 1963, the Hague Convention of 1970 and the Montreal Convention of 1971; all these constitute the most meaningful efforts which have been made prior to the taking up of this item by our Organization at this stage. But these efforts have been frustrated, in fact ridiculed, by the refusal of some countries not to act as sanctuaries for those who -reasonably or not in terms of their objectives-resort to the crime of terrorism in order to underscore with innocent blood their so-called political demands.
302.	The twenty-seventh session established a special committee of 35 members  including my country. That Committee submitted a report to the next session,  but since then no action has been taken in the matter. My Government believes that the need to take effective measures is growing daily more urgent. We cannot view with indifference the increasingly frequent sacrifice of innocent victims, whatever the cause or motivation, because nothing can justify or excuse it. Undoubtedly, the study of the underlying causes and subjective motivations of terrorist behaviour is of great importance, but such studies cannot serve as a pretext for postponing indefinitely the adoption of specific measures for the prevention of terrorist acts. Effective action should also be taken to prevent any State from giving any co-operation in the commission of acts of terrorism, and to ensure that if they are committed they do not go unpunished.
303.	I reaffirm here my Government's firm conviction that no effort should be spared in persuading all States that there must be no sacrosanct refuge or inviolable asylum, for political crimes, if we desire reason rather than recourse to crime to be the tool with which peoples forge their political institutions.
304.	This is why my delegation listened sympathetically to the request by the Government of the Federal Republic of Germany [1th meetingJ that the item "Drafting of an international convention against the taking of hostages" should be included in the agenda as an important and urgent question at this session. My delegation offers here and now its firm and faithful support for this proposal and will oppose any delaying tactics in regard to it.
305.	The civilized coexistence of individuals, the tranquility of homes and the flourishing of communities is impossible without a reasonable minimum of peace and calm. As long as terrorism continues to be an effective tool for political ends, no nation will be sure of that essential minimum of peace and calm.
306.	Whatever its ideological banner, there can be no political or moral justification of terrorism, and we must use all our will and intelligence to ensure that those who take hostages or commit atrocities for the purpose of terrorizing whole peoples shall find refuge in no country and shall be subject to mandatory extradition or some- other form of legal proceedings which satisfies the international conscience that condemns them.
307.	A few days before this session of the Assembly opened the fifth session of the Third United Nations Conference on the Law of the Sea came to an end. Looking at the work done by the Conference so far we see that the original hope of achieving in a short time a complete solution of these problems has not been fulfilled. Particularly if we take into account the complexity and difficulty of these problems we must recognize the fact that much has been accomplished. So serious would be the consequences if no solutions were to be found, that all countries are interested in finding solutions and are sparing no effort for that purpose. We are confident that at its next session the Conference will be able to reconcile the opposing positions and formulate a more equitable set of principles for the law of the sea than those that have traditionally obtained.
308.	I should like to reiterate here that my Government will continue to maintain the most cordial relations with its neighbours and that it is unswervingly dedicated to the peaceful solution of any controversies that might arise as a result of the demarcation of its sea frontiers. I should like to make it clear that we claim the whole of our continental shelf in both oceans under concepts of sovereignty incorporated in our basic legislation and under the applicable rules of international law. This territorial integrity will be maintained in full, since this is the formal decision of the Government of Nicaragua.
309.	Nicaragua is a country which strictly observes human rights. Thus it will support at this Assembly any initiative for their advancement at the world level. We understand the difficulties that exist in this respect, not least of which is that of reconciling such advancement with the principal of national sovereignty and resisting the temptation to apply it selectively only to countries whose ideologies differ from our own. We must note the proliferation of international organizations which, with the ostensible aim of promoting human rights, indulge in attacks on and denigration of the countries which for some reason do not share their thinking. Where human rights are concerned we think it essential to eliminate racial discrimination and the exaggerated economic imbalance which truly underlies de facto segregation. Although much progress has been made on these two problems, much still remains to be done to give human rights effect in all parts of the world.
310.	We also believe it essential not to have a double standard for human rights. The sustained and full exercise of human rights finds its counterpart and can only be maintained when there is observance of the human duty to live in conformity with the law and to respect the rights of others.
311.	Human rights are embodied in the Constitution and laws of my country, and even in states of extreme emergency their enforcement and protection have been the immutable concern of my Government. Being aware of national law and universal ethical norms, although we have not wavered in our unbiased application of the law to safeguard the right of all to live and flourish in peace, such application has not been more stringent than necessary, notwithstanding the political philosophy of raison d'etat.
312.	Nicaragua attaches great importance to problems of development and international co-operation. Today the problems of economic and social development are the most pressing ones and they require urgent solution if we desire that the growing crisis should not continue to divide mankind into two castes with different levels of welfare, whose separation increases in step with the technological imbalance between the two sectors of mankind.
313.	It is clear that the present international situation, unless subjected to realistic and just changes, will continue to be one of the most important factors influencing the unsatisfactory promotion at the world level of the development of our societies and of the opportunities for integrated development available to the individual.
314.	The struggle for the realistic and just revision of that international economic and social order must be sustained, persistent and intelligent. We are aware of the close link between economics and politics, but we do not belong to any deterministic school and we firmly believe that confrontation is not the most satisfactory approach to the problem or the most practicable way of solving it.
315.	In that spirit we participated in the Third Ministerial Meeting at Manila which approved the declaration and plan of action of the Group of 77. My Government believes that one of the main planks of the new international economic order is the strengthening and rationalization of individual national economic systems. These systems must be based on the philosophy and aspirations of each people and must aim at establishing the internal conditions needed to enable the citizens to participate equally in the benefits of their economic system and to adjust standards of living to the national capacity to generate wealth.
316.	We share with the majority of the developing countries the conviction that international economic relations must undergo significant changes. We also believe that the solution to development problems does not depend only on the building of new international structures and the creation of new conditions within which international economic relations are planned and put into practice. We think that there are ways open in the present institutional situation and that they should be used.
317.	It is significant that on the fringe of, or parallel with, the meetings of the economic bodies of the United Nations system, other meetings have been held which enable the more developed nations to draw up a strategy for action in the light of the demands of the developing countries. In some of those meetings developing countries whose economic development makes their interests more clearly identifiable with those of the developed countries have taken part.
318.	It must be recognized that there exists a functional relationship between national Governments and the international structures which those Governments establish. All that we can expect from the international structures is the solutions that we actively seek. It is our own Governments that must determine the policies of the various international bodies, and we must be more sensitive than ever to the differences which have gradually entered what was once an international unity of thinking of the two main economic blocs in our Organization.
319.	I will not repeat here the appeals which the developing countries have made for equity in international economic relations: on questions of raw materials; on international finance; on the terms of trade; on the flow of capital, the levels of external debt and the currency and brain drain. The effectiveness and equity of the international order will not depend-it never has depended -on the statements we make, but on the action we take and on the collective influence we can bring to bear.
320.	When in this Assembly we consider the agreements reached at the meetings at Manila, Nairobi, Colombo, Rambouillet, Jamaica and Puerto Rico we should leave aside statements about our anxieties and concerns expressed in such past resolutions. Concrete plans have been put forward. The two main economic blocs have been specific. My Government expresses today through me its determination to participate fully in the objective study of those declarations and seek to harmonize its aspirations and thinking with all the other Member countries in all areas of international co-operation. Slowly and gradually we have been preparing for this clearly new international venture. We have laid the national legal foundations to enable us to promote and benefit from trade with other countries, including those having economic and political systems different from our own.
321.	In economic matters Nicaragua places special emphasis on the development of its human resources, the true infrastructure for a national economy. In recent decades our Government has made notable progress in reducing total and functional illiteracy: it has increased the number and quality of its primary education institutions; diversified and increased the secondary and vocational education centres; maintained the autonomy of the universities and encouraged their growth and diversification. It is clear, however, that the quality of the education that we give has a direct relation to our access to the sources of technological development that will enable us not merely to import technology but to develop our own capacity to create it.
322.	We intend to introduce a system for the planning of our economic and social development, giving increasing emphasis to those aspects of the development of our human resources, and we are convinced that frameworks for international co-operation and regional integration to which we can belong will not produce their maximum benefits for us unless we have the social infrastructure which such progress will make possible.
323.	We have just attended the Conference on Economic Co-operation among Developing Countries at Mexico City, which approved resolutions that will positively affect the lives of our peoples and ensure greater self-determination, self-sufficiency and group negotiating power. Among.the resolutions adopted mention should be made of one concerning the reform and improvement of the present systems of integration. My country has collaborated vigorously in the efforts of the five nations of the Central American isthmus to revitalize the Central American Common Market and convert it into the Central American Economic and Social Community. Moreover we welcome enthusiastically the call by the Presidents of Mexico and Venezuela for the establishment of the Latin American Economic System, which will present in united form the thinking of our region on economic matters at world meetings. Another important aspect of the Conference was the recognition that multinational enterprises of the developing countries should be set up. In this connexion, Nicaragua participates in the multinational fleet of the Caribbean (NAMUCAR)  and views with growing interest the strengthening of its relations with the countries of the Caribbean region.
324.	Nicaragua has benefited from the assistance pro-grammes sponsored by the United Nations Development Programme [UNDP] and welcomes the fact that it is now able to overcome the economic problems which limited its activities in the past year. We wish to urge all those countries able to do so to support UNDP so that it may continue its work of building an international community in which all countries will enjoy a more acceptable and just standard of living. My Government reaffirms here its support for UNDP and urges its strengthening at the local level and thus-at the world level-the strengthening of its capacity to participate in the identification, evaluation and control of operational activities for development.
325.	My Government views with great concern the problems arising from the constant pollution of the atmosphere, rivers and seas, and the diminution of the productive potential of agricultural land, which in turn diminishes the possibilities of survival of future generations. Accordingly, my Government supports the programmes of UNEP and is most ready to co-operate in the search for formulas and the implementation of measures to ensure the necessary conditions for the protection of the common heritage of mankind. Reaffirming our support for the UNEP programmes, it was with great pleasure that my Government observed World Environment Day celebrated by the United Nations on 5 June each year.
326.	Environmental pollution is a problem which must be solved at the world level by such means as the world environmental monitoring system. Regional co-ordination could produce especially fruitful results in such areas as training and education, the drafting of national laws on the environment and the management of natural resources at the regional level. To that end it seems to us necessary for UNEP to consider holding seminars in the developing countries for the discussion of environmental problems.
327.	But what is more important is for the differences in levels of development to be taken into account. For that purpose it is essential that international rules and regulations for the protection of the environment should not be so rigid as to affect adversely the development efforts of the developing countries. As the President of Nicaragua, His Excellency General Anastasio Somoza Debayle, stated on World Environment Day:
"We seek in technology the means of harmonizing the paramount responsibility of safeguarding the environment without limiting the activities of peoples such as our own which have embarked on a process of growth for the social and economic welfare of each of our citizens."
328.	Our country is making efforts to improve its present situation and make a substantial improvement in the standard of living of its inhabitants, on the basis of the principle that improvement of our state of development depends mainly on our own efforts. From the international standpoint we recognize that co-operation among countries is an important and complementary factor, founded on an international development strategy. It has been shown that the present international order does not foster the advancement of our interests and accentuates the gap between our countries and the industrialized countries. Thus, in talking of an international development strategy suited to our needs, we must refer to the imperative need for this order to be changed so as to serve as the basis for more equitable relations among countries and co-operation for the common good.
329.	Accordingly, our country, like the other developing countries, supported the decision of the vast majority of the international community to establish a new international economic order based on the principles of the Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)] and on the Declaration and Programme of Action adopted by the sixth special session of the General Assembly [resolutions 3201 (S- VI) and 3202 (S-VI)] and on the agreements reached at the seventh special session, without infringing the sovereign rights of all States to choose their own economic systems so as to provide the essential stimulus for capital and labour to work together for the good of the community.
